Citation Nr: 1621703	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a left knee disability.

(The issue of entitlement to a clothing allowance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These issues were last remanded in January 2014.  The claims were previously remanded to the Board in a March 2013 decision of the United States Court of Appeals for Veterans Claims.  The issues of entitlement to service connection for asthma and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.

The Veteran, in appealing the claim for a clothing allowance, raised the issue of entitlement to special monthly compensation (SMC) due to being housebound or requiring aid and attendance.  The Veteran also filed a claim in November 2015 for service connection or increased rating for "foot ankle metatarsal callous."  Those issues have not been adjudicated by the Agency of Original Jurisdiction.  Therefore the Board does not have jurisdiction over those issues, and they are referred for appropriate action.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a left knee disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence for and against service connection for the left knee is in relative equipoise, therefore service connection is granted for left knee arthritis.

The Veteran was examined by a VA examiner in February 2004, but that report and opinion was found inadequate.  He again examined by VA in August 2014.  That VA examiner also opined that it was less likely that his left knee was related to service.  The examiner noted that the Veteran had a normal knee at separation, and that degenerative joint disease is a result of normal wear and tear.

The Veteran submitted a private examination opinion dated in December 2015.  That physician indicated that the it was as likely as not that arthritis is related to service.  The Veteran injured his knee in service in October 1969.  The physician noted that he had continuing symptoms following the injury, which was indicated in treatment records.  The physician opined that the current arthritis was as likely as not related to that injury in service.

Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for left knee arthritis is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
ORDER

Service connection is granted for left knee disability.


REMAND

The remaining claims must be remanded for additional development.

An updated and clarified opinion is needed regarding whether the Veteran has a psychiatric disability, or a personality disorder, or a psychiatric disability superimposed upon a personality disorder.  A July 2008 VA examination opinion has been found inadequate, as the examiner opined that there was no justification to diagnose schizophrenia in 1980, or at any other time, but did not explain why the criteria were not met.  The examiner did find that paranoid traits were likely present during service.

At an August 2014 VA examination, the examiner found that extensive diagnostic testing revealed malingering behavior, which prevented the examiner from providing a diagnosis within any reasonable level of medical certainty.  The Veteran argues that was the incorrect standard, and that the presence of a diagnosis should have been discussed in terms of whether it was as likely as not that he had a psychiatric disability.  The Board will obtain clarification, since it is also necessary to obtain an opinion whether any psychiatric diagnosis has been present during the appeal period, and if so, whether any of those disabilities is related to service.  Evidence shows diagnoses of posttraumatic stress disorder, anxiety disorder, and depressive disorder in conjunction with a claim for Social Security benefits.  The claim has been pending since January 2005, and VA treatment records from that time show a schizophrenia diagnosis.  

The Veteran has submitted a private psychiatric opinion, dated in March 2016, which also finds that the evidence is insufficient to determine whether he ever had a schizophrenia diagnosis.  Rather, that physician opined that the Veteran's behavioral trouble in service, including multiple Article 15s, were precursors for current depression and anxiety diagnoses, and that service was likely stressful.  The examiner did not support that opinion with any further rationale.  Therefore, those new theories will need to be considered by the VA examiner.

In regard to asthma, the Veteran argues that the current VA examination, from August 2014, remains inadequate.  In the Board's January 2014 remand, it was noted that the presumption of soundness applied to the Veteran.  Although he noted on his history report at entrance that he had a history of asthma, he was not found to have any abnormalities of the lungs or respiratory system upon entrance.  The entrance examination only notes a history of asthma.  Therefore, an opinion is needed whether asthma is related to service.  The August 2014 VA opinion relied on the reported history of asthma prior to service, while also noting the lungs were found normal at entrance, to opine that asthma preexisted service.  A more detailed opinion must be obtained regarding incurrence as the Veteran was presumed sound in the absence of abnormal findings.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for mental health diagnoses and asthma, and make arrangements to obtain all records not already associated with the claims file.  

2.  Ask the Veteran when he started treatment with VA, and at what VA facility or facilities.  It appears he may have been receiving VA treatment since the 1970s.  Obtain all VA treatment records that are not already of record, to specifically include psychiatric testing referenced to in December 2004 VA mental health treatment records.  

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to thoroughly review the records and history of the Veteran's symptoms, and to provide a detailed and explained opinion on the questions addressed.  The examiner should address the following:

(a)  Diagnose all psychiatric disabilities currently shown and provide a full multiaxial diagnosis.  Specifically state whether or not the criteria for diagnoses of depressive disorder, posttraumatic stress disorder, anxiety disorder, or schizophrenia are met, or have been met during the appeal period since January 2005.  The August 2014 VA examiner found that it was impossible to make a determination with any reasonable level of medical certainty whether the Veteran had a current psychiatric disability, due to diagnostic testing showing malingering and unreliable symptomatology.  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had any psychiatric disability at any time since January 2005.  The examiner is asked to address the diagnoses made in treatment over the course of the years, and to address what a rule out diagnosis means.

(b)  For every psychiatric disability diagnosed, or found to have been present during the appeal period, opine whether it is as likely as not (50 percent or greater probability) that the disability is related to service.

(c)  A previous physician noted that the paranoid traits were present in service and that behavioral troubles in service were a manifestation of some disability.  Opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability shown since January 2005 was present in service, that any psychosis was present within one year following separation from service, or that the behavioral troubles and paranoid traits claimed in service were manifestations of any psychiatric disability that has been present at any time since January 2005.

(d)  Opine on whether it is as likely as not (50 percent or greater probability) that depression and anxiety diagnoses, or any other psychiatric disabilities, are present and are due to service, or were super-imposed on a personality disorder in service.

4.  Schedule the Veteran for a VA respiratory examination to obtain an opinion whether asthma is related to service.  The examiner must review the claims file and should note that review in the report.  All opinions are to be supported with explanatory rationale.  The Veteran is presumed sound on entrance to service because although he gave a history of asthma, clinical examination had no abnormal findings and noted only a history of asthma.  He was not diagnosed or treated for asthma in service.  At the separation examination, the lungs and respiratory system were found normal.  The separation examination report noted a history of asthma as a child with no sequelae.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current asthma is related to service or any incident of service.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


